NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2677-17T2

KIM ALSTON, f/k/a
KIM PARKER,

         Plaintiff-Appellant,

v.

CITY OF HOBOKEN, DAWN
ZIMMER, MELISSA LONGO,
QUENTIN WIEST, JOHN
MORGAN, HECTOR MOJICA,
and KIMBERLEY WILSON,

     Defendants-Respondents.
___________________________

                   Argued telephonically March 25, 2020 –
                   Decided July 14, 2020

                   Before Judges Koblitz, Whipple and Gooden Brown.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Hudson County, Docket Nos. L-5021-14 and
                   L-1704-16.

                   Donald F. Burke argued the cause for appellant
                   (Law Office of Donald F. Burke, attorneys; Donald F.
                   Burke and Donald F. Burke Jr., on the briefs).
             David J. Pack argued the cause for respondents
             (Hanrahan Pack, LLC, attorneys; David J. Pack, of
             counsel and on the brief; Kathy Ann Kennedy, on the
             brief).

PER CURIAM

      Plaintiff Kim Alston appeals from a January 5, 2018 order denying her

motion for judgment notwithstanding the verdict (JNOV) or for a new trial after

the jury determined that plaintiff had waived her right to sue and, therefore, did

not consider her retaliation claim under the New Jersey Law Against

Discrimination (LAD), N.J.S.A. 10:5-1 to -49.            Because plaintiff was

represented by counsel when she waived her right to sue, and she did not make

the claim that discriminatory behavior occurred after she signed the waiver until

after trial, we affirm.

      Plaintiff and her cousin were employed by the City of Hoboken (the City).

The cousin was disciplined for misbehavior. Plaintiff believed her cousin had

been racially discriminated against by his superiors. When she complained to

her cousin's supervisor, Hector Mojica, about the matter, plaintiff became

verbally aggressive. Thereafter, she was disciplined for insubordination and

conduct unbecoming a public employee.

      Her union representatives negotiated the disciplinary charges. Plaintiff,

represented by counsel, ultimately signed an agreement (the waiver) that she

                                                                         A-2677-17T2
                                        2
would not bring any legal claim against the City and its employees in exchange

for the City agreeing to spread her thirty-day suspension over six months and

not demote her.     Alleging that City employees retaliated against her for

complaining about the discrimination against her cousin, plaintiff sued the City

and some of its employees under the LAD.              Following the trial court's

instructions, the jury did not consider her retaliation claim, instead finding that

the waiver precluded her ability to bring a claim under the LAD.

      On appeal, plaintiff argues that the court erred because: (1) the waiver

violated the LAD as against public policy; (2) the jury should not have been

permitted to find that she waived her right to bring a retaliation claim; (3) the

court should have entered a directed verdict in her favor; and (4) the court

incorrectly dismissed certain defendants, barred relevant testimony and

empaneled jurors improperly.

                             I. Factual background.

      The City had an affirmative action/anti-harassment policy that forbade

discrimination and also retaliation against employees who complained about

harassment.

      In February 2011, plaintiff's cousin began working as a Hoboken parking

enforcement officer. Over the years, the cousin filed numerous complaints that


                                                                          A-2677-17T2
                                        3
he was harassed because of his sexual orientation. On April 9, 2014, he filed a

complaint against Mojica. The complaint stated that he "got into a little bumper

accident and was forced to take a drug test." Plaintiff's cousin believed Mojica

required him to take the drug test because he was African American.

       On April 10, 2014, plaintiff's cousin complained to Mojica that an

employee made homophobic comments to him. That next day, he filed a

complaint alleging that Mojica did not prevent the employee from making

homophobic comments. Mojica reported the incident to John Morgan, director

of transportation and parking, and Morgan then reported the incident to

Kimberley1 Wilson, the City's affirmative action officer. On April 24, 2014,

Wilson confirmed receipt of plaintiff's cousin's complaint via memorandum and

stated that she would "begin investigating [his] allegations immediately."

       Plaintiff worked in the City's customer service department since 2010 and

at the time of trial was a senior customer service representative. She became

aware that her cousin was going to be terminated and on April 29, 2014, she

confronted Mojica. The record provides various accounts of what occurred.

       Plaintiff stated that the altercation began when she was sitting on a bench

in the lobby and Mojica asked if she wanted to speak. They moved into a private


1
    The record contained various spellings for "Kimberley."
                                                                         A-2677-17T2
                                        4
room. Plaintiff stated that although she "didn't raise her voice," she "[m]ight

have got[ten] a little excited." She accused Mojica of harassing her cousin and

he told her: "[S]hut up, you don't know what you're talking about, you're not a

supervisor."

      According to Mojica, upon moving from the lobby to a private break

room, plaintiff asked him why he reported her cousin. Plaintiff began yelling at

him and calling him a "kiss ass." Mojica left the private room and plaintiff

followed him. Mojica shouted at plaintiff to get away from him. He said this

occurred in front of customers in the customer service department.

      Other employees began to follow plaintiff and Mojica, and the incident

ended in the hallway outside Morgan's office.          Mojica told the acting

administrative clerk of the City's parking utility, Anthony Riccardi, to get

plaintiff away from him. The whole incident took seven minutes and five of

those minutes were behind closed doors.

      At the time of the incident, Morgan was meeting in his office with

Michelle Ippolito, plaintiff's supervisor, when he heard yelling in the hallway.

He could not determine what was being said, but when he opened his office

door, he observed an upset plaintiff, Mojica, and Ricciardi.      He instructed




                                                                       A-2677-17T2
                                       5
Riccardi to take plaintiff outside the building and told Mojica he should not be

yelling in the hallway.

      According to Ippolito, plaintiff was "yelling because she was upset," and

"was just raising her voice." Ippolito was trying to calm plaintiff when Riccardi

told plaintiff to go outside. The incident occurred a few minutes before 4:00

p.m. and, with Morgan's permission, Ricciardi sent plaintiff home because it was

only a few minutes prior to the end of the workday. According to Ricciardi,

plaintiff was not asked to go home because of her behavior, but "because she

was upset" and he "didn't want [the situation] to escalate." He never witnessed

plaintiff yelling after she went outside the building.

      Another employee testified that she heard plaintiff say to Mojica "that he's

not a supervisor, that he's a[n] . . . . ass kisser." Customers could hear the

argument and while plaintiff was loud, Mojica was not yelling.

      After the altercation, Mojica told Morgan and Joel Mestre, president of

the City's supervisors' union, that plaintiff was complaining about sexual

harassment and retaliation towards her cousin.

      After   preparing   disciplinary   charges,    Mellissa   Longo,   assistant

corporation counsel, recommended a thirty-day suspension and demotion

because she believed that, although plaintiff had no disciplinary history,


                                                                         A-2677-17T2
                                         6
plaintiff's actions were "egregious." Longo believed plaintiff had been observed

"yelling after and following a supervisor in front of the public" but could not

remember who told her this information.

        On April 30, 2014, the day after the incident, plaintiff's cousin was

terminated. That same day, Longo delivered a notice of disciplinary charges to

plaintiff and told her to contact her union. The proposed penalty for plaintiff

was thirty days without pay and a demotion.

        On May 30, 2014, City employees conducted a disciplinary hearing .

Plaintiff was represented by both Diane Nieves Carreras, 2 president of plaintiff's

union, the Hoboken Municipal Employees Association, and Merrick Limsky, an

attorney who represented the union. Rather than proceed with the hearing,

plaintiff asked Carreras to negotiate a deal because she worried about retaliation

and believed appealing a disciplinary sanction was a lengthy process.

        Plaintiff knew that a demotion would mean lower pay. Morgan testified

that with permission of the law department, he was open to reducing the thirty -

day suspension, but the law department did not agree to do so.               After

negotiations, the City agreed that plaintiff's thirty days without pay would be




2
    The record also referred to her as Diane Nieves.
                                                                          A-2677-17T2
                                         7
spread over six months so as not to be a financial burden, and she would not be

demoted.

      On June 23, 2014, Alysia Proko, assistant corporation counsel, sent a

memorandum of agreement to plaintiff and her union representatives.              It

provided that plaintiff would plead guilty to insubordination, N.J.A.C. 4A:2-

2.2(a)(2), conduct unbecoming a public employee, N.J.A.C. 4A:2-2.2(a)(6), and

other sufficient cause, N.J.A.C. 4A:2-2.2(a)(12).

      The agreement also provided that plaintiff and her union agreed to

"irrevocably and unconditionally waive[], release and forever discharge[] any

and all claims and/or rights they have or may have against the City and its

directors, officers, administrators, employees, representatives, agents, hei rs,

attorneys and assigns from this matter." They also agreed "not [to] file any

charge, claim or complaint in any forum against the City . . . concerning the

matters referenced herein to seek any recovery and/or relief, except to the extent

necessary to enforce their rights relating to the terms of this [m]emorandum of

[a]greement."

      Carreras testified that she did not explain the ramifications of the waiver

with respect to bringing claims against the City. Limsky could not remember

whether he did so. Quentin Wiest, the City's business administrator, conceded


                                                                         A-2677-17T2
                                        8
that standard employee discipline negotiations generally required the employee

to surrender claims against the City, but he did not know exactly what claims

plaintiff had surrendered. Plaintiff, Carreras and Wiest signed the waiver. On

July 1, 2014, four days after plaintiff signed the waiver, the City issued a final

notice of disciplinary action (FNDA) stating that plaintiff had been observed

"yelling at [her supervisor] in front of members of the public and other

employees."

      Many City employees believed plaintiff's penalty was harsh. For example,

Carerras stated plaintiff's suspension was unusually excessive. Riccardi also

believed a thirty-day suspension was "very excessive"; he never heard of anyone

get that type of penalty or even be disciplined for arguing with a co-worker.

      Mestre had never seen a thirty-day suspension before and asserted that for

a heated argument, the maximum penalty was generally two days. Mestre

complained to Morgan, Longo, and Wiest about plaintiff's penalty.

      Plaintiff and other employees believed that defendants retaliated against

her for complaining about her cousin's treatment. For example, prior to the

incident, plaintiff was expecting to transfer from customer service to the

municipal violations bureau, but while the disciplinary charges were pending,

the transfer was cancelled. Wiest stated that the municipal judge did not want


                                                                         A-2677-17T2
                                        9
plaintiff to transfer because of the pending disciplinary charges. However,

according to Michael Korman, personnel officer for the City, Morgan held up

the transfer. Plaintiff reported that Kerri Azzoline of the municipal violations

bureau told her the transfer was approved, but at trial, Azzoline distanced herself

from this statement.

      Also, on Saturdays, customer service employees worked on a rotating

basis. After plaintiff was disciplined, other customer service employees agreed

to let plaintiff work their Saturday rotation to help alleviate the financial

pressure of her thirty-day suspension without pay. When Morgan discovered

that plaintiff had worked consecutive Saturdays, he changed the schedule to

prevent this. According to Ippolito, Morgan raised a concern about plaintiff

working on consecutive Saturdays, but did not raise a similar concern regarding

other employees. The record is unclear as to whether this happened before or

after plaintiff signed the waiver.

      In addition, plaintiff was a single mother of a daughter and son who was

hard of hearing.       Plaintiff's son participated in the City's 2014 summer

employment program and because he would arrive with his mother, whose

workday started one hour before his, he would sit in the public sitting area

outside the customer service office before his shift began.    "[A]fter seeing [a]


                                                                          A-2677-17T2
                                       10
young man [for] several days," Morgan, who testified that he did not know the

boy was plaintiff's son, complained to Ippolito about this, stating that the City's

assistant business administrator, Patrick Leary, did not want the child sitting

there. However, when questioned by Mestre, Leary stated he had no concern

with the child sitting there.

      Morgan sometimes instructed Ippolito to discipline plaintiff for minor

infractions and Ippolito believed Morgan's intent was to retaliate against

plaintiff. For example, Morgan told Ippolito to instruct plaintiff she could not

apply lipstick while at her desk, although she was actually putting on Chapstick.

Ippolito was afraid of losing her job if she disobeyed. She complained to the

mayor's office, but the mayor's staff told her to bring the issue to the City's

business administrator. The record does not disclose when this occurred.

      Because plaintiff was a senior customer service representative, she sat at

a desk instead of standing at the customer service window. After plaintiff signed

the waiver, Morgan required her to stand at the window. Ippolito complained

to Morgan that "plaintiff would be better utilized at a desk" and handling the

telephone and the computer, rather than standing at the window. This incident

occurred after the waiver was signed. This relatively minor incident is the only

one that definitely occurred after the waiver.


                                                                          A-2677-17T2
                                       11
                        II. Enforceability of the Waiver.

      Plaintiff argues that the court erred because the waiver impermissibly

limited her right under the LAD to bring an action against her employer for

retaliation. The court found that plaintiff signed a waiver giving up her right to

bring any claim against defendants, but it was a fact question for the jury

whether she understood exactly what rights she waived. On the motion for a

JNOV, the court stated that the waiver was valid inasmuch as plaintiff was not

forced to sign it in order to receive an employment benefit.           The court

distinguished Rodriguez v. Raymours Furniture Co., 225 N.J. 343 (2016),

stating that the contract of adhesion at issue in that case was "nothing like the

negotiated agreement" at issue here.

      To make out a prima facie case of retaliation, a plaintiff must demonstrate

that he or she "engaged in a protected activity known by the employer, the

employer unlawfully retaliated," and "participation in the protected activity

caused the retaliation." Craig v. Suburban Cablevision, Inc., 140 N.J. 623, 629-

30 (1995). Once the plaintiff establishes a prima facie case of ret aliation, the

defendant must "articulate a legitimate, non-retaliatory reason for the decision."

Young v. Hobart W. Grp., 385 N.J. Super. 448, 465 (App. Div. 2005) (quoting

Romano v. Brown & Williamson Tobacco Corp., 284 N.J. Super. 543, 549 (App.


                                                                         A-2677-17T2
                                       12
Div. 1995)). Finally, the plaintiff must demonstrate a discriminatory motive and

show that the employer's stated "reason was merely a pretext for" discrimination.
Ibid. (quoting Romano, 284 N.J. Super. at 549).

      In Rodriguez, the issue before the Court was whether, as part of an

employment application submitted, an employer could require an unrepresented

employee to contractually limit the statute of limitations for the employee's

possible future claim under the LAD. 225 N.J. at 346. The Court ultimately

concluded that requiring an employee, in a contract of adhesion, to agree to

shorten the statute of limitations for his or her LAD claim was an abrogation of

the employee's rights. Id. at 364-67.

      A contract of adhesion is one that is "presented on a take-it-or-leave-it

basis, commonly in a standardized printed form, without opportunity for the

'adhering' party to negotiate except perhaps on a few particulars." Vitale v.

Schering-Plough Corp., 231 N.J. 234, 246 (2017) (quoting Rudbart v. N.J. Dist.

Water Supply Comm'n, 127 N.J. 344, 353 (1992)). In evaluating whether an

adhesion contract is unconscionable, courts consider "the subject matter of the

contract, the parties' relative bargaining positions, the degree of economic

compulsion motivating the 'adhering' party, and the public interests affected by

the contract." Id. at 247 (quoting Rudpart, 127 N.J. at 356).


                                                                        A-2677-17T2
                                        13
      Plaintiff argues the waiver was an illegal contractual limitation on her

right to bring a retaliation action pursuant to the LAD, and in support ci tes

Rodriguez and EEOC v. Lockheed Martin Corp., 444 F. Supp. 2d 414, 420-22

(D. Md. 2006), where the court held that an employer may not require an

employee to contractually waive the right to file an EEOC charge in order to

receive an employee benefit.     Plaintiff argues the court should not have

permitted the question to go to the jury as to whether she had waived her right

to bring a retaliation claim pursuant to the LAD, because it was illegal for

defendants to limit her ability to bring that claim.    Unlike in Rodriguez,

however, the waiver was a negotiated agreement where plaintiff was represented

by an attorney.

      An agreement not to sue for future violations of the LAD is not

enforceable. In fact, 29 U.S.C. 626(f)(1)(C) provides that a person "does not

waive rights or claims that may arise after the date the waiver is executed."

However, "[a] party who enters into a contract in writing, without any fraud or

imposition being practiced upon him [or her], is conclusively presumed to

understand and assent to its terms and legal effect." Rudbart, 127 N.J. at 353

(quoting Fivey v. Pa. R.R. Co., 67 N.J.L. 627, 632 (1902)). "In the absence of

fraud," a person who signs a contract without reading it may not be relieved of


                                                                       A-2677-17T2
                                     14
his or her responsibilities pursuant to the contract. Henningsen v. Bloomfield

Motors, Inc., 32 N.J. 358, 386 (1960).

      "[W]hen [a] contract provision is inconsistent with fair and honorable

dealing, contrary to sound policy and offensive to good morals, courts have the

authority to declare the provision void as against public policy." Saxton Constr.

& Mgmt. Corp. v. Masterclean of N. C. Inc., 273 N.J. Super. 374, 377 (Law Div.

1992) (quoting Johnson v. Peterbilt of Fargo, Inc., 438 N.W.2d 162, 163-64

(N.D. 1989)). Courts should use "a balancing test . . . to determine whether a

contractual provision is void as against public policy" and "[i]n that balancing

test, the 'public policy' is weighed against the enforcement of the contractual

provision. Id. at 377-78 (quoting Restatement (Second) of Contracts § 178(1)

(Am. Law Inst. 1981)).

      "'[A] clear mandate of public policy' conveys a legislative preference for

a readily discernible course of action that is recognized to be in the public

interest." Hitesman v. Bridgeway, Inc., 218 N.J. 8, 34 (2014) (quoting Maw v.

Advanced Clinical Commc'ns, Inc., 179 N.J. 439, 444 (2004)).               "A 'clear

mandate' of public policy suggests . . . a high degree of public certitude in respect

of acceptable vers[u]s unacceptable conduct." Ibid. (second alteration in

original) (quoting Maw, 179 N.J. at 444).


                                                                            A-2677-17T2
                                        15
      Plaintiff cites Hamilton v. General Electric Co., 556 F.3d 428 (6th Cir.

2009), to establish that the waiver is void because she was forced to

prospectively waive her right to sue, and the retaliation had not yet occurred. In

Hamilton, the Sixth Circuit found that a "last chance agreement" was not

effective in waiving the employee's right to bring a legal action respecting his

future discharge because an employee may not prospectively waive rights under

federal anti-discrimination statutes. Id. at 434-35.   The Sixth Circuit

distinguished between a waiver to settle a past claim and a waiver of future

claims. Ibid. The only valid waiver is when an employee agrees not to pursue

additional legal claims with respect to a particular event that has already

occurred, but an employee cannot be held to agree to waive the pursuit of future

violations. Ibid. As noted, New Jersey courts may look to federal case law to

interpret the LAD. See Erickson v. Marsh & McLennan Co., 117 N.J. 539, 549

(1990).

      Plaintiff, however, did not raise this argument with regard to future

activity until her motion for a new trial or a JNOV. She alleged minimal

improper activity subsequent to the waiver, and did not clearly delineate whether

some of the activity occurred before or after she signed the waiver. Thus the

waiver was not an impermissible waiver of suit for future retaliation.


                                                                         A-2677-17T2
                                        16
                           III. Waiver not Ambiguous.

      Plaintiff argues that the court erred because the waiver "was ambiguous

and therefore unenforceable." She cites Atalese v. U.S. Legal Services Group,

219 N.J. 430, 435 (2014) and Garfinkel v. Morristown Obstetrics & Gynecology

Associates, 168 N.J. 124, 135 (2001), for the principle that when an arbitration

clause provides for the waiver of a constitutional or statutory right, it must state

its purpose clearly and unambiguously.         A waiver of rights in favor of

arbitration, however, does not need to refer specifically to the LAD or list every

statute by name. Garfinkel, 168 N.J. at 135. Nevertheless, "it should . . . reflect

the employee's general understanding of the type of claims included in the

waiver, e.g., workplace discrimination claims." Ibid.

      Plaintiff argues that the waiver made no mention that she waived her right

to seek relief in court and did not state the nature of the claims she waived. The

waiver stated that plaintiff agreed to "irrevocably and unconditionally waive[],

release and forever discharge[] any and all claims and/or rights" against the City

and not to "file any charge, claim or complaint in any forum against the City."

Plaintiff was represented by counsel. The incident involved her allegation that

her cousin had been the victim of discrimination at work. Surely counsel and




                                                                           A-2677-17T2
                                        17
client considered discriminatory treatment against plaintiff when waiving all

claims.

                       IV. Dismissal of Other Defendants.

      Plaintiff argues that the court erred by dismissing defendants then-Mayor

Dawn Zimmer and Wilson because the evidence supported her LAD claims

against them. We find no fault with the court's rulings.

      The court granted defendants' motion for involuntary dismissal of Zimmer

because plaintiff did not establish that Zimmer engaged in any improper activity.

Even though Ippolito contacted Zimmer's office about her concerns, the mayor's

staff directed Ippolito to go through the proper channels and did not become

involved in plaintiff's discipline. As far as Wilson, the court found that she also

did not engage in retaliation. According to the court, Wilson was "negligent" in

performing her duties because she did not promptly investigate and process

discrimination complaints, but there was no evidence that she retaliated against

plaintiff. On the motion for a new trial or JNOV, the court reiterated that Wilson

and Zimmer did not aid or abet the discrimination.

      Rule 4:37-2(b) permits the court to grant a motion for involuntary

dismissal of any action, or part thereof, if, at the end of the plaintiff's case, the

court finds that the plaintiff has not established a right to relief. A dismissal is


                                                                            A-2677-17T2
                                        18
appropriate when "no rational jury could conclude from the evidence that an

essential element of the plaintiff's case is present." Pressler & Verniero, Current

N.J. Court Rules, cmt. 2 on R. 4:37-2(b) (2020). An appellate court reviews de

novo a trial court's grant of a motion for involuntary dismissal.         Smith v.

Millville Rescue Squad, 225 N.J. 373, 397 (2016).

      Plaintiff argues that Wilson and Zimmer aided and abetted in the unlawful

activity inasmuch as Wilson was negligent in performing her duties and the

mayor knew of plaintiff's allegations but did not investigate the harassment

complaints. Plaintiff cites Tarr v. Ciasulli, 181 N.J. 70, 83-85 (2004) for the

notion that a supervisor may be held individually liable for aiding and abetting

in violation of the LAD.

            [T]o hold an employee liable as an aider or abettor, a
            plaintiff must show that "[](1) the party whom the
            defendant aids must perform a wrongful act that causes
            an injury; (2) the defendant must be generally aware of
            his role as part of an overall illegal or tortious activity
            at the time that he provides the assistance; [and] (3) the
            defendant must knowingly and substantially assist the
            principal violation.[]"

            [Id. at 84 (second alternation in original) (quoting
            Hurley v. Atlantic City Police Dep't, 174 F.3d 95, 127
            (3d Cir. 1999)).]

Factors that indicate whether a party has provided "substantial assistance" to the

principal violator are:

                                                                          A-2677-17T2
                                       19
            (1) the nature of the act encouraged, (2) the amount of
            assistance given by the supervisor, (3) whether the
            supervisor was present at the time of the asserted
            harassment, (4) the supervisor's relations to the others,
            and (5) the state of mind of the supervisor.

            [Ibid.]

      The first factor is whether the party aided by Wilson and Zimmer

performed a wrongful act that caused an injury. If plaintiff proves that other

defendants retaliated against her, that factor might be present.

      Next, Wilson and Zimmer would have to have been generally aware of

their roles as part of an overall illegal or tortious activity at the time they

provided assistance to individuals violating the LAD. Zimmer was told by

Ippolito and Mestre that plaintiff was being harassed. Wilson knew that she did

not promptly investigate and process harassment claims. Thus, it is possible

that factor two was present.

      Factor three is that Wilson and Zimmer must have knowingly and

substantially assisted other defendants in retaliating against plaintiff.   After

painstakingly searching the evidence to find proof that Wilson and Zimmer

knowingly and substantially assisted in retaliating against plaintiff, the court

found no such evidence. After de novo review, we agree with the trial court's

grant of defendants Zimmer and Wilson's motions for involuntary dismissal.


                                                                        A-2677-17T2
                                       20
                             V. Evidentiary Rulings.

      Plaintiff argues the court erred by barring relevant and probative

testimony by sustaining objections to certain testimony during the course of the

trial. A court's evidentiary rulings are entitled to substantial deference. Estate

of Hanges v. Metro. Prop. & Cas. Ins. Co., 202 N.J. 369, 374 (2010). The court's

determination to admit evidence will not be reversed absent a finding of abuse

of discretion. Ibid. We find no abuse of discretion in the evidentiary rulings.

Plaintiff's allegation that the court abused its discretion regarding the seating of

certain jurors does not merit discussion in a written opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                           A-2677-17T2
                                        21